Citation Nr: 0520310	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  05-08 850	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to August 
1953, from February 1955 to April 1955 and from June 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran's substantive appeal for the issue on appeal was 
received by the RO in March 2005.  At the time, the veteran 
indicated that he did not want any type of a hearing.  The 
veteran's case was certified on appeal to the Board in April 
2005.

The veteran submitted a request for a hearing at the Board in 
Washington, D.C. that was received at the Board in June 2005.  
The letter was in response to the April 2005 certification of 
appeal letter.  The veteran was scheduled for a hearing date 
in August 2005 and notified of the hearing date in June 2005.

The veteran submitted a second statement that was also 
received in June 2005.  He requested that he be afforded a VA 
videoconference hearing.  The letter was in response to a 
docket letter from the Board, dated in May 2005.  In light of 
the veteran's latter request for a videoconference hearing, 
his original request for a Central Office hearing has been 
canceled and a new hearing date for the videoconference 
hearing must be provided.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
videoconference Board hearing.  The 
veteran and his represent should be given 
opportunity to prepare for the hearing 
before the claims file is returned to the 
Board.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

